                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

ACLU OF TENNESSEE,                                     )
                                                       )
                     Intervening Plaintiff,            )
v.                                                     )    No. 2:17-cv-02120-JPM-dkv
                                                       )
THE CITY OF MEMPHIS,                                   )
                                                       )
                     Defendant.                        )


     THE CITY’S MOTION TO PARTIALLY WITHDRAW ITS MOTION FOR RELIEF
                        FROM JUDGMENT OR ORDER


         Defendant, the City of Memphis ("the City"), respectfully moves this Court to partially

withdraw its Motion for Relief from Judgment or Order (“Motion for Relief”) (ECF 124.) The

City no longer seeks to vacate the consent decree entered on September 14, 1978, in the case

styled Kendrick, et al v. Chandler, et al, No. 2:76-cv-00449 (W.D. Tenn. 1978) (hereafter,

“Consent Decree”) (Consent Decree, ECF 9-1.) Rather, the City intends to limit its Motion for

Relief to modification of the existing Consent Decree.

          In August 2018, on the eve of trial, the City filed its Motion for Relief seeking to vacate

the provisions of the Consent Decree entirely or alternatively, modify its provisions. (ECF No.

124, PageID 5013.) Since that time, the parties worked extensively together to come to an

agreement on certain areas of conduct both parties deem permissible under the Consent Decree.

In an effort to memorialize those agreements within the language of a Proposed Modified

Consent Decree, the City requested, and the Court granted, that the parties mediate in order to

develop language for the Consent Decree that clarified those agreed-upon areas of permissible

conduct. (See ECF No. 309, ECF No. 311.) The Court noted that it granted the City’s request

                                                  1
JVS 4839-6172-5375
2545600-000230
for mediation with the Independent Monitor “in order to aid in the resolution of outstanding

issues between the Parties and to narrow the issues in advance of the Modification Hearing.”

(ECF No. 311, PageID 9293.)

         After several sessions of mediation with the Independent Monitor, the parties

substantially agreed to proposed modified language of the Consent Decree. On June 8, 2020, the

parties submitted a Proposed Modified Consent Decree to the Court, which explained that the

parties agreed on all but one section of modification for the Consent Decree. 1 (See Joint Notice

of Filing Proposed Modified Consent Decree, ECF No. 327.)

         After approximately eighteen months of working with the ACLU-TN and the

Independent Monitor to comply with the provisions of the Consent Decree, and in light of the

parties’ agreements on the proposed modifications to the Consent Decree, the City no longer

seeks to vacate the Consent Decree at this time. The City believes that through clarification and

updating of the Consent Decree, as outlined in the parties’ Proposed Modified Consent Decree

(ECF No. 327-1), it will be better able to understand, train, and comply with the original intent of

the Consent Decree, which is to protect the First Amendment rights of individuals, while

adequately maintaining public safety. Additionally, by withdrawing its effort to vacate the

Consent Decree, the issues at the upcoming hearing on the City’s Motion for Relief will be

narrowed even further.

         Therefore, the City respectfully submits that the Court grant its request to withdraw the

portion of the City’s Motion for Relief seeking vacation of the Consent Decree and grant the

instant Motion.


1
 The parties were unable to reach an agreement on modified language for Section I: Restriction
on Joint Operations, and that issue will be litigated at the upcoming trial.

                                                 2
JVS 4839-6172-5375
2545600-000230
                                                  Respectfully Submitted,

                                                  BAKER, DONELSON, BEARMAN,
                                                  CALDWELL & BERKOWITZ, P.C.

                                                  s/ Bruce McMullen
                                                  R. Mark Glover (#6807)
                                                  Bruce McMullen (#18126)
                                                  Jennie Vee Silk (#35319)
                                                  Mary Wu Tullis (#31339)
                                                  165 Madison Avenue, Suite 2000
                                                  Memphis, Tennessee 38103
                                                  Telephone (901) 526-2000
                                                  E-mail: mglover@bakerdonelson.com
                                                         bmcmullen@bakerdonelson.com
                                                         jsilk@bakerdonelson.com
                                                         mtullis@bakerdonelson.com

                                                  Attorneys for Defendant, The City of
                                                  Memphis


                            CERTIFICATE OF CONSULTATION

         Pursuant to Local Rule 7.2(a)(B), on June 11, 2020, counsel for the City Jennie Silk

communicated with counsel for Intervening Plaintiff, Thomas Castelli, regarding the relief

sought in this motion. Mr. Castelli advised that the Intervening Plaintiff does not oppose the

relief sought in this Motion.

                                                         s/Bruce McMullen




                                              3
JVS 4839-6172-5375
2545600-000230
                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of June 2020, a copy of the attached pleading was

filed electronically. Notice of this filing will be served by operation of the Court’s electronic

filing system to all counsel of record.

         Thomas H. Castelli
         Stella Yarbrough
         ACLU Tennessee, Inc.
         P.O. Box 120160
         Nashville, TN 37212
         tcastelli@aclu-tn.org
         syarbrough@aclu-tn.org

         Mandy Strickland Floyd
         Bone McAllester Norton PLLC
         511 Union Street, Suite 1600
         Nashville, Tennessee 37219
         mfloyd@bonelaw.com

         Attorneys for Intervening Plaintiff




                                                    s/ Bruce McMullen




                                                4
JVS 4839-6172-5375
2545600-000230
